Case 1:18-cv-00621-LPS Document 37 Filed 09/30/20 Page 1 of 2 PagelD #: 304

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ROLAND C. ANDERSON,

Plaintiff,
Vv. : Civ, No. 18-621-LPS
: Justice of the Peace Court of the State of
GENERAL MOTORS LIC, : Delaware in and for New Castle County
: C.A. No. JP13-18-003067
Defendant.
MEMORANDUM
1. Introduction. On April 25, 2018, Defendant General Motors LLC (“Defendant”)

filed a notice of removal of Delaware State Court C.A. No, JP13-18-003067. (D.1. 1) Plaintiff
Roland C. Anderson (“Plaintiff”) appears pro se. Defendant moved for judgment on the pleadings,
and Plaintiff moved to stay the case, requested counsel, sought default judgment against Defendant,
moved for an extension of time, and filed a cross-motion for judgment on the pleadings. (D.I. 11,
13, 14, 16, 17, 22, 23) On September 13, 2019, the Court granted Defendant’s motion for judgment
on the pleadings, finding the claims were time-barred and in the alternative barred under doctrine of
issue preclusion; denied Plaintiffs cross-motion for judgment on the pleadings; and denied as moot
Plaintiff's remaining motions. (See D.I. 8, 9) Plaintiff moves for reconsideration. (D.I. 33)
Defendant opposes and Plaintiff has filed two replies. (D.I. 34, 35, 36)

2. Motion for Reconsideration. Plaintiff moves for reconsideration on the grounds
that he was not informed of his rights as required by an agreement with GM/Union, he was not
required to file a lawsuit, the procedures were nevet explained to him, and the dispute should have
been resolved by the GM-UAW Pension Board of Administration. (D.1. 33 at 1)

3, Legal Standards. The purpose of a motion for reconsideration is to “correct
manifest errors of law or fact or to present newly discovered evidence.” Max's Seafood Café ex rel.

Low-Ann, Inc. ». Quinieros, 176 F.3d 669, 677 3d Cir. 1999). “A proper Rule 59(e) motion... must
t

 

 
Case 1:18-cv-00621-LPS Document 37 Filed 09/30/20 Page 2 of 2 PagelD #: 305

rely on one of three grounds: (1) an intervening change in controlling law; (2) the availability of new
evidence; ot (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”
Laganidis v, Webmer, 591 F.3d 666, 669 Gd Cir, 2010) (citing N. River Ins. Co. ». CIGNA Retistranee
Co., 52 F.3d 1194, 1218 Gd Cir. 1995)).

4, Discussion. The Court has thoroughly reviewed Plaintiffs position, and the
memorandum and order at issue. Also, the Court has again considered the filings of the patties and
the evidence of record. Plaintiff's motion fails on the merits because he has not set forth any
intervening changes in the controlling law; new evidence; or clear ettors of law or fact made by the
Coutt in its September 13, 2019 memorandum and order warranting granting reconsideration. See
Max’s Seafood Café, 176 F.3d at 677. Because Plaintiff has failed to demonstrate any ground to
support his motion for reconsideration, bis motion will be denied. (D.I. 33)

5, Conclusion. The court will deny the motion for reconsideration. (D.I. 33) An

appropriate order will be enteted.

 

September 30, 2020 HONORABLE LEONARD P. STARK

Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 
